                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

ROBERT L. COLLINS BEY,

                                                 JUDGMENT IN A CIVIL CASE
      Plaintiff,
                                                          13-cv-618-jdp
v.

TIM HAINES, PETER HUIBREGTSE,
MICHAEL MEISNER, TONY ASHWORTH,
SARA MASON, MARY MILLER,
CINDY SAWINSKI, KAREN ANDERSON,
CYNTHIA M. THORPE, DR. JAMES THORPE,
DR. JAMES WOMMACK, DR. WILLIAM
GISWOLD, DR. TOM BOSTON, and GARY
BOUGHTON and MAN LEE,

      Defendants.




      This action came for consideration before the court with District Judge
James D. Peterson presiding. The issues have been considered and a decision has been
rendered.



      IT IS ORDERED AND ADJUDGED that judgment is entered in favor

defendants dismissing this case.

           /s/                                               11/16/2018

           Peter Oppeneer, Clerk of Court                          Date
